ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Turner Construction Company                  )      ASBCA No. 61838
                                             )
Under Contract No. N40080-13-C-0154          )

APPEARANCES FOR THE APPELLANT:                      Douglas L. Patin, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

                                                    Herman M. Braude, Esq.
                                                     Braude Law Group, P .C.
                                                     Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorney

                     ORDER OF DISMISSAL WITH PREJUDICE

     This appeal has been settled. Pursuant to the request of Turner Construction
Company, ASBCA No. 61838 is dismissed with prejudice.

      Dated: August 5, 2019



                                                  Administra ive Judge
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61838, Appeal of Turner
Construction Company, rendered in conformance with the Board's Charter.

      Dated:

                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals